EXHIBIT 99.1 Contact: Investors: Media: Traci McCarty Debra Charlesworth BioMarin Pharmaceutical Inc. BioMarin Pharmaceutical Inc. (415) 455-7558 (415) 455-7451 FOR IMMEDIATE RELEASE BioMarin Announces Second Quarter 2017 Financial Results - Company Announces Record Total BioMarin Revenues of $317.4 million in the Second Quarter of 2017 - GAAP Net Loss Reduced to $36.8 million; Non-GAAP Income of $26.6 million Reported in the Second Quarter of 2017 Financial Highlights (in millions of U.S. dollars, except per share data, unaudited) Three Months Ended June 30, Six Months Ended June 30, % Change % Change Total BioMarin Revenues $ $ 6 % $ $ 16 % Aldurazyme Net Product Revenues 6 % 12 % Brineura Net Product Revenues - n/a - n/a Kuvan Net Product Revenues 13 % 16 % Naglazyme Net Product Revenues 9 % 16 % Vimizim Net Product Revenues (3 )% 16 % GAAP Net Loss $ ) $ ) $ ) $ ) GAAP Net Loss per Share - Basic and Diluted $ ) $ ) $ ) $ ) Non-GAAP Income (Loss) (1) $ ) June30, 2017 December31, 2016 Cash, cash equivalents and investments $ $ Non-GAAP income (loss) is defined by the Company as reported GAAP net income (loss), excluding net interest expense, provision for (benefit from) income taxes, depreciation expense, amortization expense, stock-based compensation expense, contingent consideration expense and certain other specified items as detailed below. Refer to Non-GAAP Information beginning on page 9 of this press release for a complete discussion of the Company’s non-GAAP financial information and reconciliations to the comparable GAAP reported information.
